           Case 2:21-cv-00031-BJR Document 31-1 Filed 01/18/21 Page 1 of 4




1

2

3

4

5

6

7

8    David J. Groesbeck
9    WSBA No. 24749
     David J. Groesbeck, P.S.
10
     1333 E. Johns Prairie Rd.
11   Shelton, Washington 98584
12
     Tel.: 509-747-2800
     Fax: 509-747-2828
13   Email: david@groesbecklaw.com
14
                  IN THE UNITED STATES DISTRICT COURT
15
                FOR THE WESTERN DISTRICT OF WASHINGTON
16

17
                                     AT SEATTLE

18

19   PARLER LLC,
20                                                No. 2:21-cv-00031-BJR
                           Plaintiff,
21
                 v.
22
                                                     SUPPLEMENTAL
23   AMAZON WEB SERVICES, INC.,
                                                     DECLARATION OF
24                                                     JOHN MATZE
25                          Defendant
26

27

28

29

30

31                                                               David J. Groesbeck, P.S.
      MATZE SUPPLEMENTAL                                         Attorney and Counselor
32    DECLARATION - 1                                           1333 E. Johns Prairie Rd.
                                                               Shelton, Washington 98584
                                                                     (509) 747-2800
            Case 2:21-cv-00031-BJR Document 31-1 Filed 01/18/21 Page 2 of 4




1          The undersigned declares as follows:
2
           1.     I am the CEO at Parler LLC. I am over the age of 18 years and have
3

4    personal knowledge, and competence to testify if needed, of the matters set forth

5
     herein through firsthand knowledge and review of corporate documents kept in the
6
     ordinary course of business.
7

8          2.     Parler does not have its own servers or the technical and security
9
     expertise to host the Parler environment on its own. Nor is it feasible for Parler to
10

11   do so: Parler is not in the hardware or data center business. And therefore, Parler
12
     does not currently have the hardware or data security infrastructure necessary to
13

14   create such a hosting environment. AWS is and has been aware of this, as we
15
     contracted with them and relied on them for these services.
16

17         3.     Indeed, the hardware necessary to host the Parler environment alone

18
     would cost upwards of $6 million, and it would take weeks just for the hardware to
19
     arrive. Moreover, during exponential periods of growth, it is possible that the
20

21   server requirements and additional hardware could take at least twice that
22
     amount of upfront investment, and twice the time to put the hardware in place and
23

24   create the new hosting environment. Simply put, it would not be possible for Parler
25
     itself to acquire the necessary servers and related security infrastructure in a
26

27   commercially reasonable time frame.
28

29

30

31                                                                        David J. Groesbeck, P.S.
       MATZE SUPPLEMENTAL                                                 Attorney and Counselor
32     DECLARATION - 2                                                   1333 E. Johns Prairie Rd.
                                                                        Shelton, Washington 98584
                                                                              (509) 747-2800
             Case 2:21-cv-00031-BJR Document 31-1 Filed 01/18/21 Page 3 of 4



           4.     Parler, moreover, does not own a datacenter and does not even own
1

2    or lease a building that can host our environment. Purchasing property large
3
     enough to house the Parler environment—with enough redundant power supplies
4

5    and internet access—also could not be accomplished in a commercially viable
6
     timeframe.
7

8          5.     Beyond just the infrastructure, before AWS cut off our service, AWS
9
     was also providing our cyber security and other necessary services such as
10

11   Distributed Denial-of-Service (DDoS) protection. Because of the publicity

12   generated by AWS, vendors associated with Parler received Distributed Denial-of-
13
     Service (“DDoS”) attacks on such a large scale that our options for partnership
14

15   were limited to just a few vendors—none of whom was willing to provide
16
     replacement service, especially on short notice.
17

18         6.     During our discussions with AWS during the January 6-9 period,
19
     AWS initially communicated that something could be worked out to address AWS’s
20

21   concerns about enforcing community guidelines on our platform. But at the last
22
     minute, AWS even refused Parler’s offer to use AWS’s own artificial-intelligence
23

24   (AI) system for Parler's community guideline enforcement. So as soon as we

25
     received notice from Amazon that nothing we could do would prevent AMW
26
     from terminating our service, Parler begin trying to find an alternative host
27

28   provider. Parler reached out to at least six extremely large potential providers—
29
     all of which refused to host Parler for one of two reasons.
30

31                                                                     David J. Groesbeck, P.S.
       MATZE SUPPLEMENTAL                                              Attorney and Counselor
32     DECLARATION - 3                                                1333 E. Johns Prairie Rd.
                                                                     Shelton, Washington 98584
                                                                           (509) 747-2800
            Case 2:21-cv-00031-BJR Document 31-1 Filed 01/18/21 Page 4 of 4




1    First, either these potential providers were worried about another of what
2
     appeared to be an AWS-facilitated DDoS attack, or they believed AWS’s publicly
3

4    leaked allegations about Parler and refused to do business with us. Further, we

5
     cannot name these service providers in a public court filing to avoid liability or
6
     further ruin the potential for future collaborations.
7

8          7.     AWS knew that Parler was moving to an AI-based system as early as
9
     mid-December 2020 because of our conversations with AWS employees. Further,
10

11   AWS knew before they turned off our service that Parler’s test of its own AI system
12
     had been promising and had eliminated the existing backlog of compliance issues.
13

14         I declare under penalty of perjury that the foregoing is true and correct.
15
           Executed on January 18, 2021 at                   .
16

17

18                                    _______________________
19                                    John Matze
20

21

22

23

24

25

26

27

28

29

30

31                                                                       David J. Groesbeck, P.S.
       MATZE SUPPLEMENTAL                                                Attorney and Counselor
32     DECLARATION - 4                                                  1333 E. Johns Prairie Rd.
                                                                       Shelton, Washington 98584
                                                                             (509) 747-2800
